               Case 3:21-cr-00053-JD Document 18 Filed 07/23/21 Page 1 of 2



 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     ELISSE LAROUCHE
 3
     Assistant Federal Public Defender
 4   19th Floor Federal Building - Box 36106
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Elisse_Larouche@fd.org
 7

 8   Counsel for Defendant Almeraz
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 21-53 JD
15                      Plaintiff,                         STIPULATION AND [PROPOSED]
                                                           ORDER EXCLUDING TIME UNDER
16                v.                                       THE SPEEDY TRIAL ACT AND
                                                           REQUEST TO CONTINUE HEARING
17      ANDRE GUY ALMERAZ,
18                      Defendant.
19

20

21           The above referenced case is set for a status hearing on July 26, 2021, at 10:30 a.m.
22   Defense counsel requires additional time for review of discovery and to meet with her client.
23   The parties therefore jointly request to continue the hearing in the above-captioned matter to
24   August 23, 2021, at 10:30 a.m. for a status hearing, or as soon thereafter as the Court is
25   available.
26           The parties further stipulate and request that, under the Speedy Trial Act, the Court
27   exclude the time from July 26, 2021, to August 23, 2021. Mr. Almeraz and his counsel are
28   reviewing discovery and conducting investigation. An exclusion is therefore appropriate under

     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER
               Case 3:21-cr-00053-JD Document 18 Filed 07/23/21 Page 2 of 2



 1   18 U.S.C. § 3161(h)(7)(B)(iv), effective preparation of counsel, taking into account the
 2   exercise of due diligence. An exclusion of time from July 26, 2021, to August 23, 2021, is also
 3   appropriate under 18 U.S.C. § 3161(h)(7)(B)(iv), as the ends of justice served the granting of
 4   such continuance outweigh the best interest of the public and the defendant in a speedy trial.
 5           IT IS SO STIPULATED.
 6

 7
                       July 23, 2021                       STEPHANIE HINDS
 8                     Dated                               Acting United States Attorney
                                                           Northern District of California
 9
                                                                     /S
10
                                                           KEVIN BARRY
11                                                         Assistant United States Attorney

12

13
                      July 23, 2021                        GEOFFREY HANSEN
14                    Dated                                Acting Federal Public Defender
                                                           Northern District of California
15
                                                                     /S
16                                                         ELISSE LAROUCHE
                                                           Assistant Federal Public Defender
17

18

19
             IT IS SO ORDERED.
20

21
              July 23, 2021
             ___________________                   _____________________________________
22
             Dated                                 THE HONORABLE JAMES DONATO
23                                                 United States District Judge
24

25

26

27

28



     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER 2
